DAVID T. LEWIS, Circuit Judge
(dissenting).
I must respectfully dissent from the opinion of the court, not because I disagree with its basic premise that evidence of what is customary, usual or habitually done is admissible to probe the ultimate question of what should be done, but because I fail to see that such rule has application to the case at bar when projected against the specifics of the case.
Although this cause was pleaded and tried and considered by the jury upon multiple claims of negligence, the appellate question preserved is the rejection of certain evidence by the trial court that appellant asserts was relevant to her claim that the subject rig contained a basic negligent design causing a malfunction of the machinery resulting in the damage for which recovery is sought.
As indicated in the main opinion, this accident occurred when the extended section of the rig collapsed into a reverse telescope because the locking pins failed to ipsert completely into position and provide the stability necessary for the safe use of the machinery. Appellant sought to prove the negligent design of this feature of the machine. And although the main opinion seems to indicate that the trial court rejected evidence of custom or customary usage in support *345of such proof, I do not so read the record.
What the trial judge did do was reject evidence, offered through the media of lay witnesses, of the overall design and method of functional operation of two competitive rigs, not to show an accepted custom or standard in the industry but, as the proffer specifically stated: “[T]he proffered evidence would indicate different opinions, different mechanics than used on the Cardwell rig and, it is submitted, would indicate safer design.” Since it seems well established both by the law of this and other circuits that the existence or potential existence of a “safer” design is not the issue in a claim of defective design, I think this evidence was properly rejected by the court. Marker v. Universal Oil Products Co., 10 Cir., 250 F.2d 603; Mitchell v. Machinery Center, Inc., 10 Cir., 297 F.2d 883; Gossett v. Chrysler Corp., 6 Cir., 359 F.2d 84. Although the absoluteness of this view as a rule of evidence has received in one instance some severely qualified and hesitant academic criticism,1 the practicalities of trial would seem to overwhelm the validity of such criticism. Consideration of competitive design, as it was here offered, would lead only to a battle of the experts as to overall quality of competing products and divert consideration of the fact finder from the true issue, i. e., whether the suspect design was so defective as to constitute negligence under accepted standards of prudent conduct. And upon this issue the trial court allowed appellant’s expert to testify fully.
Professor Robert Sutherland, head of the Mechanical Engineering Department of the University of Wyoming, testified as a witness for appellant and expressed his view that the Cardwell rig was defectively designed, giving his reasons therefor and explaining how, in his opinion, the defect could and should be corrected. He stated, in effect, that the tolerance between the Cardwell pins and the receiving holes was insufficient and could be corrected by increasing the tolerance through tapering. This testimony was received over appellee’s objection and in compliance with the view of the trial court expressed as follows:
“The Court: Overruled. Professor, I will make this explanation for you. Law is an abstract science, in contrast to the exact science which you have studied, and I will permit you to testify to anything which, in your opinion, would indicate that the original design and manufacture of this particular machine was defective. Now, we all know, if I may elucidate a minute, that all mechanical equipment can be and often is improved upon every year, so we can’t get into that realm, and I will let you confine your testimony to wherein this particular machine was defective in its design, if that is your opinion. Then you can give your reasons why.”
I find no error in the court’s ruling in this regard, and the issue of negligent design was thus considered and rejected by the jury.
Finally, the main opinion mentions the exclusion from evidence of a model prepared by Professor Sutherland and states that the witness was restricted “to purely opinion testimony.” Although the record reveals that such a model existed I find nothing in the record to indicate it was ever offered or specifically rejected as an exhibit. Be that as it may, the use of demonstrative evidence as an illustrative aid to an expert’s testimony is a matter of discretion for the trial court.
I would affirm.

. Noel, Manufacturers Negligence of Design or Directions for Use of a Product, 71 Yale L.J. 816, 850-53 (1962).